Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection arising from various new matter issues as described below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “carrier” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Specifically, the term “substrate” has been replaced with the term “carrier” to overcome the rejection to Funao. It follows naturally that Applicants intend a different element than the substrates 11 or 30 mentioned in the specification. However, a “carrier” is not mentioned anywhere in the specification. There are no priority documents to find support for a “carrier.” In the semiconductor arts, a “carrier” without any further detail is a very broad term which can mean anything from a temporary mounting surface to a tray for carrying singulated die for further processing. As a result, Applicants did not show possession of this “carrier” at the time of filing.  For purposes of examination, the previous “substrate” will take the place of the unknown “carrier.”








(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12, from which claim 39 depends, is limited to angled sidewalls. Claim 39 improperly broadens the limitation to being even.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12 and 23-40 are rejected under 35 U.S.C. 103 as being obvious over WO 2013111419 to Funao.
Regarding Claim 1, Funao teaches an optical package, comprising: 
a first carrier 11, and 
a multi-layered structure 13-16 disposed on a top surface of the first carrier, wherein the multi-layered structure has a bottom layer 13 and a top layer 16, and the bottom layer comprises a first lateral edge extending outwardly beyond a first lateral edge of the top layer (left sides of 13 and 16).  
Funao does not explicitly teach a second lateral edge extending outwardly beyond a second lateral edge of the top layer.  However, rearrangement of parts with respect to the prior art does not (MPEP 2144.04(VI)(C)).  In this case, a review of the specification and the record does not show how the claimed device would operate differently. 

Regarding Claim 12, Funao teaches an optical package, comprising: 
a first carrier 11 having an optical sensing region (not numbered, inherent to an optical sensor) and a pad 45, and an optical structure 13- 17 disposed on the first carrier, wherein the optical structure covers the optical sensing region and exposes the pad of the first carrier (see Fig. 14), but does not explicitly teach that the optical structure has a sidewall which is inclined. 
However, the configuration of the claimed element container is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration is significant.  In this case, the inclined sidewalls are mentioned in passing with no explanation of any criticality.

Regarding Claim 23, Funao teaches the optical package of claim 1, wherein the multi-layered structure has a plurality of layers, and each layers of the multi-layered structure covers an optical sensing region of the first carrier (see Figs. 15 and 16).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness (Boston Scientific Scimed, Inc. v. Cordis Corp., No. 08-1073 (Fed. Cir. Jan. 15, 2009)).

Regarding Claim 24, Funao teaches the optical package of claim 23, wherein a top surface of each layers of the multi- layered structure has a portion exposed from the multi-layered structure from a top view perspective (see above regarding rearrangement of parts).

Regarding Claim 25, Funao teaches the optical package of claim 1, wherein the multi-layered structure has an interlayer 14 stacked on the bottom layer, wherein the interlayer is configured to block a first light and allow a second light to pass through the multi-layered structure and reach the first carrier (14 is a color filter).

Regarding Claim 26, Funao teaches the optical package of claim 25, wherein each of the bottom layer and the top layer is an optically transparent layer (it is implicitly taught that 13 and 16 are optically transparent, otherwise the purpose of the light sensor underneath would be destroyed).

Regarding Claim 27, Funao teaches the optical package of claim 1, wherein the multi-layered structure has an interlayer stacked on the bottom layer, and a portion of the first lateral edge of the bottom layer is exposed from a lateral edge of the interlayer (see Fig. 14, left surface of 13 is exposed from 12).

Regarding Claim 28, Funao teaches the optical package of claim 27, wherein a portion of a top surface of the bottom layer is exposed from the interlayer (see Fig. 14, there is a space between the left surfaces of 13 and 12, that space is exposed from the interlayer in a plan view). 

Regarding Claim 29, Funao teaches the optical package of claim 28, wherein each of the bottom layer and the interlayer covers an optical sensing region of the first carrier (see Fig. 14).

Regarding Claim 30, Funao teaches the optical package of claim 1, wherein the multi-layered structure is disposed on an optical sensing region of the first carrier, the multi-layered structure further has an interlayer disposed between the bottom layer and the top layer, the interlayer comprises an (15a and 15b are RGB color filters, so there are regions opaque to one light while transmissive of the same light), and a portion of a top surface of the interlayer is exposed from a top surface of the multi-layered structure from a top view perspective (15a and 15b are optically exposed through lenses 17), and wherein the interlayer is configured to block a first light and allow a second light to pass through the multi-layered structure and reach the first carrier (definition of a color filter, blocking one color and transmitting another color).

Regarding Claim 31, Funao teaches the optical package of claim 1, wherein the multi-layered structure has an interlayer spaced apart from the first carrier, and the interlayer comprises an optically transparent region and an opaque region (15a and 15b are RGB color filters; therefore if 15a was a red filter, it would be opaque to red and transmissive to blue and green, while an adjacent 15b would be opposite).

Regarding Claim 32, Funao teaches the optical package of claim 31, wherein the interlayer is spaced apart from the first carrier by the bottom layer (see Fig. 14).

Regarding Claim 33, Funao teaches the optical package of claim 32, wherein the bottom layer comprises an optically transparent layer (13 is implicitly transparent otherwise the sensor would be blocked).

Regarding Claim 34, Funao teaches the optical package of claim 12, wherein the sidewall of the optical structure extends smoothly from a top surface of the optical structure to a top surface of the first carrier, the sidewall of the optical structure is inclined with respect to the first carrier, and wherein the optical structure comprises a bottom layer, an interlayer disposed on the bottom layer, and a top layer (see again above regarding changes in shape and rearrangement of parts)

Regarding Claim 35, Funao teaches the optical package of claim 12, wherein the sidewall of the optical structure is inclined with respect to the first carrier (see above regarding changes in shape).

Regarding Claim 36, Funao teaches the optical package of claim 35, wherein the optical structure comprises a bottom layer and an interlayer disposed on the bottom layer, and a sidewall of the interlayer is not parallel to a sidewall of the bottom layer (see above regarding rearrangement of parts).

Regarding Claim 37, Funao teaches the optical package of claim 12, wherein the sidewall of the optical structure has a first part and a second part, and the first part and the second part are stepwise (13 and 16 form a stepwise pattern).

Regarding Claim 38, Funao teaches the optical package of claim 37, wherein the optical structure comprises a bottom layer and a top layer disposed on the bottom layer, the first part is defined by a sidewall of the bottom layer, and the second part is defined by a sidewall of the top layer (see Fig. 14, alternatively see again rearrangement of parts).

Regarding Claim 40, Funao teaches the optical package of claim 39, wherein the optical structure comprises a bottom layer, an interlayer disposed on the bottom layer, and a top layer disposed on the interlayer, and the sidewall of the optical structure covers the bottom layer and the interlayer (see Fig. 14, either side of 16 covers intermediate layers 14a/b, 15a/b and the sidewalls of bottom layer 11).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812